Citation Nr: 0923831	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  00-19 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to May 21, 2001, 
for the grant of service connection for irritable colon 
syndrome (IBS) and diverticulosis.

2.  Entitlement to a rating higher than 30 percent for a 
hiatal hernia with gastro-esophageal reflux disease (GERD) 
prior to May 21, 2001.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to 
November 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in July 2002.  A transcript of 
that proceeding is of record.

The Board originally denied this appeal in a March 2004 
decision.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated in December 2006, the Court set aside the Board's 
decision and remanded the case to the Board for action 
consistent with the Order.

The Board again denied this appeal in a January 2008 
decision.  The Veteran appealed that decision to the Court.  
In an Order dated in March 2009, the Court granted a joint 
motion of the parties and remanded this matter to the Board 
for action consistent with the joint motion.

A motion to advance this case on the docket was granted under 
the authority of 38 U.S.C.A. § 7102(a) (West 2002) and 38 
C.F.R. § 20.900(c) (2008).

The issue of entitlement to a rating higher than 30 percent 
for a hiatal hernia with GERD prior to May 21, 2001, is 
addressed in the remand that follows the order section of 
this decision.


FINDING OF FACT

A claim of entitlement to service connection for IBS and 
diverticulosis was received on May 7, 1999; the Veteran's 
entitlement to service connection for these disorders arose 
prior to that date.


CONCLUSION OF LAW

The criteria for an effective date of May 7, 1999, but no 
earlier, for service connection for IBS and diverticulosis 
have been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002); 38 
C.F.R. §§ 3.151, 3.155, 3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with the 
notice required under the VCAA by letter mailed in June 2001, 
prior to its initial adjudication of the claim.  Although he 
was not provided notice of the type of evidence necessary to 
establish an effective date for his IBS/diverticulosis claim, 
the Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that the determination of the 
effective date issues turns entirely on the Board's 
determination as to when a claim was filed.  There is no 
additional evidence or development that could conceivably 
alter that determination.  Moreover, the Board notes that the 
Court its December 2006 Order did not identify any 
deficiencies with the Board's previous decisions which 
determined that the VCAA had been satisfied.

The record also reflects that service treatment records and 
all post-service medical evidence identified by the Veteran 
have been obtained.  In addition, he has been afforded 
appropriate VA examinations.  Neither the Veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board also is unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  The term "application" or 
"claim" means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1 (2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2008).  When a claim has been filed which 
meets the requirements of 38 C.F.R. § 3.151, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2008).

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For service 
connection claims, the effective date is the day after 
separation from service or date entitlement arose, if a claim 
is received within one year of separation from service.  
Otherwise, the general rule applies.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i) (2008).

Analysis

In its December 2006 Order, the Court stated that, in finding 
that the Veteran did not submit a claim for service 
connection for IBS and diverticulosis until May 21, 2001, the 
Board failed to consider or address the fact that a claimant 
is neither expected nor required to identify the cause of his 
disabilities or symptoms.  The Court also found that the 
Board's statement of reasons or bases failed to explain 
adequately why a May 1999 statement in support of claim, 
which referred to "stomach problems," did not encompass a 
claim for any and all underlying causes of the Veteran's 
stomach pain.  

In the February 2009 joint motion, the parties agreed that 
the Board did not provide an adequate statement of reasons 
and bases for its January 2008 decision.  The Joint Motion 
states that the Board "did not fully consider" the May 1999 
statement in light of the Court's holding in Ingram v. 
Nicholson, 21 Vet. App. 232 (2007).  Specifically, the joint 
motion notes that, "it is unclear whether the Board 
considered the holding in Ingram because there is no explicit 
discussion of, or citation to, Ingram in this decision."

The Board notes that the January 2008 decision discussed the 
Board's obligation to liberally read all documents submitted 
to include all issues presented.  See Ingram, 21 Vet. App. at 
255-56 (addressing the requirement that the Board employ a 
sympathetic reading of documents submitted by pro se 
claimants).  In addition, the decision reflects that the 
Board considered all the information associated with the 
record at the time the Veteran's May 1999 statement was 
received.  Id. at 256 (holding that it was error for the 
Board to apply a "four corners" standard of reviewing an 
appellant's pleadings).  Thus, while the January 2008 
decision did not explicitly refer to or cite Ingram, it did 
address Ingram's pertinent holdings.

Notwithstanding the above, the Board has considered the 
Veteran's claim for an earlier effective date in light of a 
new decision issued by the Court several days before the 
parties submitted the joint motion.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court 
found that an appellant's claim for service connection for 
posttraumatic stress disorder (PTSD) should have been 
construed more broadly by VA as a claim for service 
connection for any mental disability.  The Court noted that 
the claimant was not competent to diagnose a particular 
psychiatric disability, such as PTSD, but that he was 
competent to describe his mental symptoms.  Id. at 4-5, 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Court 
also noted that the evidence submitted in support of the 
claim showed that the appellant had been diagnosed with 
psychiatric disabilities other than PTSD and that these 
disabilities arose "from the same symptoms for which he was 
seeking benefits."  Id. at 9.  The Court held that, in 
construing a claim, the Board must consider any disability 
"that may reasonably be encompassed by several factors 
including: the claimant's description of the claim; the 
symptoms the claimant describes; and the information the 
claimant submits or that the Secretary obtains in support of 
the claim."  Id. at 5.  

Here, the Board finds that the Veteran's May 1999 statement, 
when read in conjunction with the medical evidence obtained 
by VA on the Veteran's behalf, could reasonably be construed 
as a claim for service connection for IBS and diverticulosis 
in light of the holdings in Ingram and Clemons.  

On May 7, 1999, VA received a statement from the Veteran, 
acting as a pro se claimant.  He submitted that statement in 
support of his February 1999 claim for service connection for 
heart problems.  In the May 1999 statement, the Veteran 
described the history of his heart condition and also wrote 
that he had been consulting with his regular physician, Dr. 
R.P., "about stomach problems and heartburns."  At the time 
the statement was received, the Veteran already was service-
connected for a hiatal hernia with GERD.  Since the Veteran 
did not state that he was seeking service connection for a 
new stomach condition, and since he did not describe any new 
stomach symptoms, the RO interpreted his statement as a claim 
for an increased rating for his service-connected hiatal 
hernia with GERD.

In response to the May 1999 statement, the RO obtained 
private treatment records from Dr. R.P. in August 1999.  One 
of these records, dated in April 1995, notes the Veteran's 
complaints of stomach cramps and diarrhea with alternating 
constipation.  It also notes his report that these symptoms 
"used to wake him up" during service and reflects a 
diagnostic assessment of "spastic colon symptoms/IBS."  
Other evidence obtained from Dr. R.P. include a May 1995 
record, which notes that the Veteran had complained of 
stomach cramps, and a February 1997 record, which reflects 
his complaints of increased heartburn as well as diagnostic 
assessments of acute gastroenteritis, abdominal pain, and 
possible appendicitis.

The RO denied the Veteran's increased rating claim in October 
1999.  He submitted a notice of disagreement in January 2000 
and alleged that "70%" of the records obtained in support 
of his claim pertained to his "stomach problems."  In the 
August 2000 substantive appeal, he finally described the 
symptoms for which he was seeking compensation, including 
stomach cramps, pain, nausea, and weight loss.

The RO obtained additional private treatment records in 
January 2001.  These records included an April 1999 private 
hospitalization report which reflects a diagnosis of 
diverticulosis.  In a May 2001 statement, the Veteran 
requested service connection for diverticulosis and asserted 
that this condition, which he stated was "discovered" in 
April 2001, was "part of the overall condition of [his] 
digestive system." 

In the May 1999 statement, the Veteran did not state that he 
was seeking service connection for a new stomach disability.  
He also did not describe any symptoms that would suggest he 
had a stomach condition which was not already service-
connected.  However, he did state that he was seeking 
treatment for "stomach problems" from Dr. R.P., and records 
obtained three months later from Dr. R.P. show that he had 
non-service-connected stomach problems which he claimed had 
existed since service.  In light of the Court's holding in 
Clemons and resolving reasonable doubt in the Veteran's 
favor, the Board must conclude that the May 7, 1999, 
statement was a claim for service connection for the 
Veteran's IBS and diverticulosis.  Accordingly, service 
connection for those disabilities is warranted effective that 
date. 

An even earlier effective date for service connection for IBS 
and diverticulosis is not warranted, however.  The only 
documents of record prior to the May 1999 statement that 
relate to the Veteran's specific medical conditions are his 
September 1994 formal claim and a February 1999 medical 
release form.  Neither document can be construed as a claim 
for service connection for lower gastrointestinal disorders.

In the September 1994 formal claim, the Veteran indicated 
that he believed service connection was warranted for a 
"stomach hernia."  He did not specify any other 
gastrointestinal disability or describe any gastrointestinal 
symptoms.  Moreover, the February 1995 VA examination report 
prepared in response to this claim reflects only complaints 
of upper gastrointestinal symptoms and a diagnosis of a 
hiatal hernia with gastroesophageal reflux.  In sum, the 
Veteran's description of his claim and the medical evidence 
obtained in developing the claim show that he was seeking 
service connection for only his upper gastrointestinal 
disabilities in the September 1994 formal claim.

The Board notes that a rating decision which granted service 
connection for a hiatal hernia with GERD was issued in March 
1995 in response to the Veteran's September 1994 formal 
claim.  He did not appeal that rating decision and has not 
alleged clear and unmistakable error in that decision.  See 
Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006) 
(where a claimant believes the RO improperly failed to 
address a raised claim, his remedy is either to file a timely 
direct appeal or to allege CUE in the rating decision which 
failed to address the claim).

In the February 1999 medical release form, the Veteran 
indicated he had been treated for "heart problems."  He 
listed three sources of medical treatment for his heart 
condition and also identified Dr. R.P. as his "personal" 
doctor.  The only reference to any stomach condition in that 
document is incidental to the Veteran's statements concerning 
his heart condition.  Specifically, he wrote that his "heart 
problem was documented on the form when I was on active duty 
along with my stomach and feet problems.  The stomach and 
feet problem[s] made it on the form but somehow my heart 
problem didn't."  In the Board's opinion, the Veteran's 
clear intention in submitting the February 1999 form was to 
initiate a claim for service connection for a heart 
condition.  He referred to his service-connected stomach and 
bilateral foot disabilities in an attempt to show that he was 
seeking similar benefits for his heart condition.  He did not 
describe any stomach symptoms and did not indicate that he 
was receiving treatment for any condition other than his 
heart problem.

In sum, the earliest document which could reasonably be 
construed as a claim for service connection for IBS and 
diverticulosis is the statement received on May 7, 1999.  
Although the Veteran did not describe his statement as a 
claim for service connection, he did indicate that he was 
being treated for "stomach problems" and records obtained 
from the physician he identified in that statement reflect 
that he had been diagnosed with IBS which he reported 
experiencing since service.  Accordingly, an effective date 
of May 7, 1999, but no earlier, is warranted for the grant of 
service connection for IBS and diverticulosis.


ORDER

Entitlement to an effective date of May 7, 2001, for the 
grant of service connection for IBS and diverticulosis is 
granted.


REMAND

The Veteran's claim of entitlement to a rating higher than 30 
percent for a hiatal hernia with GERD prior to May 21, 2001, 
is inextricably intertwined with the evaluation of his IBS 
and diverticulosis prior to May 21, 2001.  His service-
connected gastrointestinal disabilities are evaluated under 
38 C.F.R. § 4.114, Diagnostic Codes 7319, 7327, and 7346 
(2008).  Ratings under these diagnostic codes may not be 
combined with each other.  Rather, a single evaluation will 
be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  See 38 C.F.R. § 4.114.

No evaluation has been assigned for the Veteran's IBS and 
diverticulosis for the period prior to May 21, 2001.  The 
originating agency must rate these disabilities with the 
Veteran's hiatal hernia and GERD before the Board does so.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
any development it determines to be 
warranted.

2.  Then, the RO or the AMC should 
assign an evaluation for the Veteran's 
IBS and diverticulosis with hiatal 
hernia and GERD for the period prior to 
May 21, 2001.  Unless this action 
results in a complete grant of the 
benefit sought on appeal, the Veteran 
and his representative should be 
furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further appellate action, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran unless he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)



As noted above this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Moreover, the law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


